Citation Nr: 0844482	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-25 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a facial skin 
disorder

2.	Entitlement to service connection for the residuals of a 
left ankle sprain.  

3.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of service connection for GERD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

One of the issues developed and certified for appellate 
consideration was entitlement to service connection for 
bilateral leg disorders.  In correspondence received from the 
veteran in December 2007, it was indicated that this was an 
incorrect issue, and that the veteran had wanted to appeal 
the initial evaluation assigned for his bilateral knee 
disorders, patella tendonitis of each lower extremity, for 
which 10 percent evaluations had been assigned.  The RO then 
issued a statement of the case as to these evaluations and 
the veteran was told that to perfect an appeal as to the 
additional issue a substantive appeal needed to be filed.  
The record before the Board does not contain a substantive 
appeal.  Hence this issue regarding the evaluations of the 
patella tendonitis is not properly before the Board.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302(c) 
(1997); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Neither is the issue 
regarding service connection for a bilateral leg disorder, 
which is considered to have been withdrawn as the benefit 
sought has been granted.  


FINDINGS OF FACT

1.	A chronic facial skin disorder is not currently 
demonstrated.  

2.	Chronic residuals of a left ankle sprain are not currently 
demonstrated.  

CONCLUSIONS OF LAW

1.	A chronic facial skin disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	Chronic residuals of a left ankle sprain were neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for a facial skin 
disorder and for the residuals of a left ankle sprain.  
Review of the record shows that the veteran was treated for 
complaints of a skin disorder of the face while on active 
duty and that he sustained a left ankle sprain during 
service.  On examination by VA in August 2004; however, no 
diagnosis of either of these disabilities could be made.  At 
that time, the diagnoses were that there was no pathology to 
render diagnoses of a facial skin disorder or for residuals 
of a left ankle sprain.  Significantly, X-ray studies of the 
left ankle were normal.  Other evidence on file fails to 
reveal any treatment or findings of either disorder.

A threshold element of a claim for compensation includes the 
existence of a current disability.  The Board finds that 
there is insufficient medical evidence of any chronic current 
residual disability.  In support of the veteran's claim the 
Board readily acknowledges and has examined the veteran's own 
statements and argument to the effect that he had both of 
these disabilities while on active duty.  It is long-
established, however, that the veteran, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight. Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Under these circumstances, as current disability is not 
shown, service connection must be denied.  




ORDER

Service connection for a facial skin disorder is denied.  

Service connection for the residuals of a left ankle sprain 
is denied.  


REMAND

The veteran is seeking service connection for GERD.  Review 
of the record shows that he was treated for gastrointestinal 
complaints throughout his period of active duty and has been 
service connected for irritable bowel syndrome (IBS) with 
Crohn's disease.  On examination by VA in August 2004, the 
diagnoses included GERD, but there was no opinion offered 
regarding whether this disorder was related either to the IBS 
or the Crohn's disease or to the gastrointestinal complaints 
that the veteran had while on active duty.  Such an opinion 
is considered necessary for appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the veteran 
to undergo a medical examination to ascertain 
the current nature and extent of his GERD.  
The examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent of 
more) that the GERD is related to service or 
related to any of the veteran's service 
connected disabilities.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


